Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27, and 40-41 are pending as of the reply and amendments filed on 11/25/20. Claims 28-39 are canceled. Claims 5 and 40 are currently withdrawn from consideration due to the restriction requirement. Claims 1-4, 6-27, and 41 are currently under examination.
Claims 1-4, 6-20, 22-27, and 41 were previously rejected under 103 over Perez, WO 2008070462. Applicant’s reasons for traversal are summarized and addressed below.

Applicant has discussed their invention, noting when the device is used as intended, i.e. for delivery of opioid agonists transdermally, the opioid agonist is delivered in the same way as if the N-oxide antagonist were not present, as critically, the N-oxide derivative of the opioid antagonist is not simultaneously delivered through the skin at all, or to any significant therapeutic extent. Applicant has pointed out the charged N-O bond severely limits or prevents passage of the N-oxide derivative of the opioid antagonist through the skin if used in a transdermal delivery device, however, if the composition is removed or extracted from the transdermal delivery device for administration by a non-transdermal route, e.g., by oral or parenteral administration, the N-oxide derivative of the opioid antagonist as well as the opioid agonist are delivered into the blood stream, wherein the N-oxide derivative is rapidly converted to the opioid antagonist, antagonizing the effect of the co-administered opioid agonist. 

Applicant’s arguments have been fully considered but they are not found persuasive. The examiner appreciates Applicant’s discussion of the details of their invention, however, Perez teaches a composition comprising 4,5-epoxymorphinium N-oxide analogs and opioid agonists such as buprenorphine, suitable for transdermal delivery. The 4,5-epoxymorphinium In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Additionally, MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As such, the composition of Perez would also have the property of the N-oxide derivative of the opioid receptor antagonist not being delivered if not used transdermally, since the composition of Perez is comprised of the same components. Although Applicant’s arguments about Perez clearly intending the N-oxide derivative to be delivered to provide a therapeutic effect have been considered, as discussed in 

Claim 21 was previously objected to for being dependent on a rejected base claim. It is noted that claim 21 has been amended as an independent claim, however, the claim as amended recites an N-oxide derivative of “Nalxone” rather than “Naloxone”. This claim is therefore objected for the misspelling of “Naloxone”, as discussed in the office action below. 
Claims 1-4, 6-27, and 41 were examined. Claims 1-4, 6-20, 22-27, and 41 are rejected. Claim 21 is objected to. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-20, 22-27, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et. al., WO 2008070462 A2 (publ 6/12/2008, cited in an IDS).  
The claims are drawn to a transdermal delivery device comprising a pharmaceutical composition, wherein the composition comprises an N-oxide derivative of an opioid antagonist of formula (I), or a salt thereof, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(wherein R1=cyclopropylmethyl, R2=methoxy, R5=hydroxyl, dashed bond is present and R3=oxo, R4=hydrogen, and R6 and R7 together form dihydrofuran); and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(wherein R1=cyclopropylmethyl, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (wherein R1=cyclopropylmethyl, R2=propoxy, R5=hydroxyl, R6=hydrogen, R7=hydrogen, dashed bond is absent and R3=hydrogen, and R4=hydrogen), or naltrindole N-oxide
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (wherein R1=cyclopropylmethyl, R2=OH, R5=hydroxyl, R6 and R7 together form dihydrofuran; R3 and R4 together form indole, dashed bond is present between R3 and R4); and the previously elected opioid agonist, buprenorphine, in a mixture with a pharmaceutical excipient, adhesive, matrix polymer, or a combination thereof, wherein the N-oxide compound and buprenorphine are directly in contact with the mixture, and wherein the N-oxide derivative of the opioid antagonist is not delivered, via the transdermal delivery device, to a subject if the device is used transdermally as intended. 
Perez teaches pharmaceutical compositions comprising N-oxides of 4,5-epoxy-morphinanium analogs having significant activity as mu-opioid receptor antagonists, particularly when the N-oxide is in an axial plane with respect to the nitrogen (Abstract; para [00011]). Perez exemplifies the following N-oxide mu-opioid receptor antagonists, and teaches 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(naltrindole N-oxide), and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Perez further teaches the compositions to further comprise an additional pharmacological agent, with an opioid agonist exemplified as the additional agent, and further teaches buprenorphine as the opioid agonist (pp. 36-37, para [00034]). Perez teaches the compositions to be suitable for transdermal delivery (p. 65, para [000131]). Perez teaches the preparation to comprise the compounds of the invention into association with a carrier, further comprising accessory ingredients (p. 66, para [000132]). Perez further teaches the composition in a sustained release dosage form comprising polymer matrices (pp. 76-77, para [000166]). A bioadhesive is also taught (p. 81, para [000181]).  Perez teaches alternative dosage forms, including coatings, encapsulating substances, or particles, however, none of 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed transdermal delivery device comprising a pharmaceutical composition comprising an N-oxide opioid antagonist derivative or a salt thereof, shown below: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;  and an opioid agonist, buprenorphine, in a mixture with a pharmaceutical excipient or carrier such as a bioadhesive or matrix polymer. Perez further teaches the compounds of the invention into association with a carrier, further comprising accessory ingredients; as such, it would have been prima facie obvious that the compounds, e.g. N-oxides in combination with opioid agonists would have been directly in contact with the bioadhesive and/or matrix polymer. Regarding the limitation, “and wherein the N-oxide derivative of the opioid antagonist is not delivered, via the transdermal delivery device, to a subject if the device is used transdermally as intended”, it is noted that the composition taught by Perez is comprised of the same components as the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Additionally, MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 


New Claim Objection-Based on Claim Amendments
Claim 21 is objected to because of the following informalities:  the claim refers to an N-oxide derivative of “Nalxone” rather than “Naloxone”.  Appropriate correction is required.


Information Disclosure Statement
The IDS filed on 12/4/20 has been considered. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 1-4, 6-20, 22-27, and 41 are rejected. Claim 21 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627